Citation Nr: 0705075	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of both lower extremities, claimed as residuals of 
frostbite of the lower extremities.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as residuals of 
frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.  He was a prisoner of war (POW) of the German 
government from March 28, to April 13, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for peripheral neuropathy of the lower 
extremities, previously claimed as residuals of frostbite, 
and denied service connection for diabetes mellitus and 
frostbite of the upper extremities. 

By a December 1998 rating action, the RO continued a 30 
percent disability rating assigned to service-connected PTSD, 
and denied service connection for pellagra and dysentery.  
The RO received the veteran's notice of disagreement with all 
of the aforementioned issues in January 1999.  In February 
1999, the RO issued as statement of the case. 

By an August 1999 rating action, the RO denied service 
connection for respiratory conditions, skin cancers and 
keratitis as a result of exposure to mustard gas.  In 
September 1999, the RO received the veteran's notice of 
disagreement with the aforementioned issue.  In October 1999, 
the RO issued a statement of the case that addressed the 
issue of entitlement to service connection for respiratory 
conditions, skin cancers and keratitis as a result of 
exposure to mustard gas.  

As the veteran has not submitted a substantive appeal (Form 
9) with respect to either the December 1998 or August 1999 
rating action, and none of the issues discussed therein were 
certified as being on appeal, they will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2006).  
In February 2007, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as residuals of 
frostbite, will be addressed in the REMAND portion of the 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was a POW of the German government from March 
28, to April 13, 1945.

2.  By a December 1996 rating action, the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy of both lower extremities (claimed as residuals of 
frostbite).  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within the 
applicable time limit. 

3.  Evidence submitted since the December 1996 rating 
decision relates to a previously unestablished fact necessary 
to substantiate the claim, and has a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for peripheral neuropathy of both lower 
extremities (claimed as residuals of frostbite).  

4.  The veteran has polyneuropathy of the lower extremities, 
as a result of beatings, frostbite and trauma that he 
sustained during internment as a German POW during World War 
II.  

5.  Diabetes mellitus was not manifested in service or for 
many years thereafter, nor is diabetes mellitus otherwise 
related to active service, to include the veteran's 
internment as a German POW during World War II. 


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, wherein the RO denied 
entitlement to service connection for peripheral neuropathy 
of both lower extremities (claimed as residuals of frostbite) 
is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy of both lower extremities (claimed as residuals of 
frostbite).  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Peripheral neuropathy of both lower extremities was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

4.  Diabetes mellitus was not manifested in service or for 
many years thereafter, nor is diabetes mellitus otherwise 
related to active service, to include his captivity as a POW.  
38 U.S.C.A. §§ 1110, 1112(b)(2), 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (West 2002) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision to reopen the claim for service connection for 
peripheral neuropathy of both lower extremities (claimed as 
residuals of frostbite both lower extremities) further 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regards to the veteran's claim for service connection 
for diabetes mellitus, in a March 2003 letter, VA informed 
the appellant of the criteria that he needed to demonstrate 
in order to prevail on his claim for service connection for 
diabetes mellitus.  He was asked to submit or identify 
evidence relevant to his claim, including a statement from a 
doctor (private or VA) reflecting that his diabetes mellitus 
was etiologically related to his military service. 

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  
Thus, the discussion contain in the March 2003 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to service connection 
for diabetes mellitus was caused by an event(s) that began 
during service, to include his internment as a German POW 
during World War II.  

The March 2003 notice required by the VCAA was provided 
before the RO initially adjudicated the veteran's claim for 
service connection for diabetes mellitus in June 2003.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In this case, as the preponderance of the evidence is against 
the claim for service connection for diabetes mellitus, no 
effective date or disability rating is to be assigned.  Thus, 
the Board finds no prejudice to the appellant in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  
Regarding VA's duty to assist the appellant's with his claim 
for service connection for diabetes mellitus, post-service VA 
and private examination and clinical treatment reports, and 
statements of the veteran have been associated with the 
claims file.  

The veteran's service medical records are not contained in 
the claims file as they were apparently destroyed by a 1973 
fire at the National Personnel Records Center (NPRC) (see 
NPRC's May 1996 response to the RO's request for service 
medical and Office of the Surgeon General records).  Thus, VA 
has a heightened obligation to explain its findings and 
conclusions, to consider carefully the benefit of the doubt 
rule, and to assist the veteran with the development of his 
claims.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); see 
Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005).

While a VA medical opinion has not been obtained with regard 
to the diabetes mellitus claim, the Board finds that such an 
opinion is not required because there is no competent 
evidence that the current diabetes mellitus may be related to 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
In this regard the veteran has not reported, nor does the 
record otherwise show, a continuity of symptomatology from 
the time of service, and no medical professional has provided 
an opinion that diabetes is related to a disease or injury in 
service.

II.  Laws and Regulations

Service Connection-general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus and an 
organic disorder of the nervous system, such as frostbite, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Combat criteria

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).

POW criteria

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it. 
38 U.S.C.A. § 101(32)(West 2002); 38 C.F.R. § 3.1(y)(2006).

If a veteran is a former prisoner of war, for more than 30 
days, peripheral neuropathy shall be service-connected if 
manifested to a degree of disability of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumptions 
of 3.307 are also satisfied.  See 38 C.F.R. § 3.309 (c) 
(2006).



Reopening laws and regulations

Rating decisions become final unless a notice of disagreement 
is submitted within one year of notice of the decision.  
38 U.S.C.A. § 7105(c) (West 2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

III.  Analysis

1.  New and Material Claim

The veteran was a former POW and, as a combat veteran, he is 
entitled to have any statement or testimony of relevant 
symptoms he presents accepted as satisfactory evidence of 
that incurrence.  38 U.S.C.A. § 1154(b) (West 2002).  (The 
Board is assuming that the veteran was captured in combat.)

By a rating action, in December 1996, the RO denied service 
connection for peripheral neuropathy of the lower extremities 
(claimed as residuals of frostbite).  In making their 
determination, the RO concluded that the veteran's currently 
diagnosed peripheral neuropathy was not incurred in or 
aggravated by military service, but noted evidence that 
peripheral neuropathy was related to non-service-connected 
diabetes mellitus.  The RO notified the veteran of this 
decision in May 1996.  A notice of disagreement was not 
received within one year of that notice.  Thus, the December 
1996 rating action became final.  38 U.S.C.A. § 7105(c) (West 
2002).

Since the December 1996 rating action, additional medical 
evidence has been received and includes, but is not limited 
to, an October 2001 VA outpatient report, containing an 
opinion of a VA psychiatrist that the veteran had 
polyneuropathy secondary to frostbite and other trauma as a 
German POW during World War II (see October 2001 VA 
outpatient report).  

The October 2001 VA outpatient report is "new" because it 
was not of record at the time of the RO's December 1996 
rating decision.  In addition, it is "material" because it 
relates to an unestablished fact necessary to substantiate 
the underlying claim for service connection for claimed 
residuals of frostbite of the lower extremities, namely that 
the veteran has polyneuropathy secondary to frostbite and 
trauma during his internment as a German POW.

Accordingly, the claim for service connection for peripheral 
neuropathy, of both lower extremities (claimed as residuals 
frostbite) is reopened and will be considered on the merits. 

As the veteran's service medical records are not available, 
there is no contemporary medical evidence confirming his 
report that he suffered from frostbite while in service.  The 
veteran's claims file, however, confirms that he was held as 
a POW of the German government from March 28, to April 13, 
1945.  It is also noted that he served in the Rhineland and 
Central Europe Campaigns.  As such, exposure to cold and 
resultant frostbite is consistent with the circumstances of 
his service.

He has also reported beatings involving his legs while a 
prisoner of war.  Such beatings are, unfortunately, also 
consistent with the circumstances of his confinement as a 
prisoner of war of the German Government.  See 38 U.S.C.A. 
§ 1154.

Current peripheral neuropathy is well documented in the 
claims folder.

The only remaining question is whether the current peripheral 
neuropathy is a result of the in service frostbite or 
beatings.

Because the veteran was interned for less than thirty days, 
the presumption of service connection for peripheral 
neuropathy for former POW's is not applicable.  38 C.F.R. § 
3.309(c)(2)(ii) (2006).

A review of the evidence contained in the claims file reveals 
a conflict concerning the etiology of the peripheral 
neuropathy of the lower extremities.

There are several medical opinions that weigh against the 
veteran's claim.  To this end, at the close of a June 1996 VA 
orthopedic, the examiner entered an impression of chronic 
bilateral foot pain, complicated by left great toe infection; 
divascular feet or diabetic neuropathy could not be ruled 
out.  A VA neurology examination report, also dated in June 
1996, contains an opinion of the examining physician that it 
was more likely that the veteran's peripheral neuropathy was 
secondary to his diabetes and/or lumbosacral osteoarthritis 
and spinal stenosis.  More recent treatment records also 
record diabetic neuropathy.

An artery disease examination, conducted by VA in July 1996, 
reflects a diagnosis of chronic numbness of the feet, which 
the examining physician attributed to either diabetic 
neuropathy or toxin-induced neuropathy (the veteran gave a 
history of toxic exposure during chemical warfare training 
during service).  

There are, however, other VA examination and treatment 
reports that provide support for the veteran's claim for 
service connection for peripheral neuropathy of both lower 
extremities, (claimed residuals of frostbite).  In this 
regard, a June 1996 VA orthopedic examination report reflects 
that the veteran gave a history of having suffered multiple 
beatings over his lower extremities during his internment as 
a POW.  He also complained of having a loss of sensation in 
both lower extremities.  After a physical evaluation of the 
veteran's lower extremities, which revealed sensory loss of a 
stocking-glove distribution consistent with peripheral 
neuropathy, the examiner entered an impression of bilateral 
lower extremity pain and sensory loss secondary to multiple 
beatings (the sensory loss, which appeared to be of a 
stocking-glove distribution, was found to have been 
consistent with generalized peripheral neuropathy).   

Also in support of the veteran's claim for service connection 
for peripheral neuropathy of both lower extremities, is the 
notation of a VA psychiatrist in October 2001, who noted that 
the veteran's problem list included polyneuropathy as a 
result of frostbite and trauma during his internment as a 
German POW.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran has peripheral neuropathy of the lower 
extremities that was incurred as result of beatings, along 
with frostbite and trauma, sustained during his internment as 
a German POW during World War II.  38 U.S.C.A. § 5105(b); 
Russo.

2.  Diabetes Mellitus 

The veteran asserts that his current diabetes mellitus is 
related to his internment as a German POW during World War 
II.  

The first clinical evidence of diabetes mellitus was in the 
early 1990's (see, VA outpatient report, dated in August 
1993, reflecting a diagnosis of diabetes mellitus, type II).  

The veteran has never reported specific symptoms of diabetes 
in service, nor has he reported any continuity of 
symptomatology beginning in service.  

The post-service VA and private treatment and examination 
reports, contain no opinions relating the current diabetes 
mellitus to service.  

Diabetes mellitus is a chronic disease.  As such if it was 
identified in service, it's manifestations at any time after 
service would be service connected.  38 C.F.R. §§ 3.303(b), 
3.309(a).  As just noted, there is no lay or medical evidence 
of diabetes in service.  The presumptions of 38 C.F.R. 
§ 3.303(b) cannot, therefore, serve as the basis for service 
connection.

The veteran could also be entitled to a grant of service 
connection on a presumptive basis if his diabetes mellitus 
became manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's current 
diabetes mellitus was manifested to a compensable degree 
within one year of his May 1946 service separation  In fact, 
and as previously noted, the first documented clinical 
diagnosis of diabetes mellitus was in the early 1990's, 
decades after his service discharge.  Hence, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that diabetes mellitus is not a disability 
that is presumptively service connected for former POW's.  
See 38 C.F.R. § 3.307, 3.309 (2005).

In the absence of any medical evidence that the veteran's 
current diabetes mellitus is etiologically related to service 
and, in the absence of demonstration of continuity of 
symptomatology, the preponderance of the evidence is against 
a grant of service connection on any basis.  

The Board has considered the benefit-of-the-doubt doctrine, 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.102 (2006)



ORDER

New and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy of 
both lower extremities.

Service connection for peripheral neuropathy of both lower 
extremities is granted. 

Service connection for diabetes mellitus is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In this case, the veteran has reported, as he is competent to 
do, that he has symptoms consistent with peripheral 
neuropathy, and has reported in-service frostbite of the 
upper extremities. 

An individual regardless of the amount of time spent in 
captivity, may be granted service connection on a presumptive 
bias for organic residuals of frostbite, if it is determined 
that the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite.  38 C.F.R. 
§ 3.309(c)(2)(i)(2006). 

The veteran was held in climatic condition s consistent with 
the occurrence of frostbite.  38 C.F.R. § 3.309(c)(2)(i).   

Further, because his service medical records are missing the 
Board has a heightened duty to assist him with the 
development of this claim.  Russo.

Given the foregoing, an examination is needed to determine 
whether the veteran has current peripheral neuropathy of the 
upper extremities, and if so, whether it is related to 
injuries during service.   

Therefore, this matter is REMANDED to the RO (via the AMC) 
for the following:

1.  The veteran should be afforded a VA 
peripheral nerve or other appropriate 
examination to determine whether any 
currently present peripheral neuropathy 
of the upper extremities, claimed as 
residuals of frostbite.  The AMC should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  

The examiner should provide an opinion as 
to whether the veteran has current 
peripheral neuropathy of the upper 
extremity, and if so, whether the 
peripheral neuropathy, at least as likely 
as not (50 percent or greater 
likelihood), is related to the veteran's 
period of active military service, to 
include his internment as a German POW.   
The examiner must provide a detailed 
rationale, with specific references to 
the record, for all opinions expressed.

2.  The claim should then be 
readjudicated.  If the benefit sought on 
appeal is not granted, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


